In re Douglass, Steve; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 96-C-0359; Parish of Jefferson, 24th Judicial District Court, Div. “N”, No. 487-599.
Granted. Judgment of court of appeal vacated and set aside. Judgment of trial court compelling defendants to disclose the identity of the blood donors reinstated. See Most v. Tulane Medical Center, 576 So.2d 1387 (La.1991). The trial court is further ordered to enter an appropriate protective order to protect the confidentiality of the donors.
MARCUS, J., dissents for reasons expressed in my dissent in Most.
*410VICTORY, J., dissents for reasons assigned by MARCUS, J.
BLEICH, J., not on panel.